DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim limitation of wherein a fill material is disposed within the housing and the fill material providing various densities throughout the housing is indefinite because it is unclear how a single material can provided different densities throughout the housing. 
Regarding claim 13, the claim limitation “the enclosure” in line 1 is indefinite because it is unclear what closure the claim is referring to. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch), in view of Eberler et al. (US 2012/0040322).

	Regarding claim 1, Rausch discloses an imaging phantom of the lumbar spinal cord.  Rausch shows an imaging phantom (see fig. 1 shows resulting phantom which roughly emulates the shape of a human torso with a long axis of the box corresponding to the spine model) comprising: a first reference member disposed within a housing (see “purpose/introduction” and “subjects and methods” on page 465), the reference member having a rod-like shape extending parallel of a long axis of the housing (see “purpose/introduction” and “subjects and methods” on page 465), the first reference member formed from a martial comprising a 
	But, Rausch fails to explicitly wherein a diameter of the housing varies along the long axis of the housing.
	Eberler discloses a phantom for MRI based imaging system.  Eberler teaches  wherein a diameter of the housing varies along the long axis of the housing (fig. 1, 3, 5, 7 show the phantom 1, and the figures show that phantom has a shape that will have a diameter of the housing varies along the long axis of the housing).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of having a diameter of the housing varies along the long axis of the housing in the invention of Rausch, as taught by Eberler to provide a better imitation of the torso of the patient, and provide a phantom for detecting geometric distortions, even at high basic magnetic field strengths. 
	Regarding claim 2, as best understanding of the indefinite language, Rausch shows wherein a fill material is disposed within the housing and around the first reference member (see subjects and methods” on page 465), the fill material providing various densities through the housing (see "subjects and methods” on page 465).  Eberler also teaching the phantom housing having different densities through the housing (see par. [0046].
Regarding claims 3 and 4, Rausch and Eberler disclose the invention substantially as described in the 103 rejection above, furthermore  Eberler teaches a plurality of sections of fill material are disposed around the reference member and each of the plurality of sections of fill material formed from a different material (see par. [0045], [0046], the examiner notes that the different material will have different diffusion characteristics).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the imaging phantom of Rausch to include a plurality of sections of fill material are disposed around the reference member, each of the plurality of sections of fill material formed from a different material, as taught by Eberler, to be able to image different tissue types of the human body.  


Regarding claim 8, Rausch discloses an imaging phantom of the lumbar spinal cord.  Rausch a phantom (see fig. 1 shows resulting phantom which roughly emulates the shape of a human torso with a long axis of the box corresponding to the spine model), wherein the phantom comprises: a first reference member deposed along a long axis of the phantom and the reference member comprising a plurality of hollow fibers (see “purpose/introduction” and “subjects and methods” on page 465) and disposed within a housing (see “purpose/introduction” and “subjects and methods” on page 465), wherein the phantom is configured to be received by a MRI apparatus (see “purpose/introduction” on page 465 and “discussion/conclusion” on page 467).
But, Rausch fails to explicitly wherein a diameter of the housing varies along the long axis of the housing.
	Eberler discloses a phantom for MRI based imaging system.  Eberler teaches  wherein a diameter of the housing varies along the long axis of the housing (fig. 1, 3, 5, 7 show the phantom 1, and the figures show that phantom has a shape that will have a diameter of the housing varies along the long axis of the housing).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of having a diameter of the housing varies along the long axis of the housing in the invention of Rausch, as taught by Eberler to provide a better imitation of the torso of the patient, and provide a phantom for detecting geometric distortions, even at high basic magnetic field strengths.


Regarding claim 9, Rausch shows where in the reference member has a direction of elongation (see “purpose/introduction” and “subjects and methods” on page 465), and the plurality of hollow fibers are aligned with the direction of elongation (see “purpose/introduction” and “subjects and methods” on page 465).  
Regarding claims 13 and 14, Rausch and Eberler disclose the invention substantially as described in the 103 rejection above, furthermore  Eberler teaches a plurality of sections of fill material are disposed around the reference member and each of the plurality of sections of fill material formed from a different material (see par. [0045], [0046], the examiner notes that the different material will have different diffusion characteristics).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the imaging phantom of Rausch to include a plurality of sections of fill material are disposed around the reference member, each of the plurality of sections of fill material formed from a different material, as taught by Eberler, to be able to image different tissue types of the human body.  

Regarding claim 15, Rausch shows wherein the reference member includes a liquid ((see “purpose/introduction” and “subjects and methods” on page 465).


	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch), in view of Eberler et al. (US 2012/0040322) as applied to claim 1 above, and further in view of (US 2011/0043206; hereinafter Kimura).
	Regarding claim 5, Rausch and Eberler disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state a second reference member having a different diffusion characteristics than the reference member. 
Kimura discloses a MRI apparatus.  Kimura teaches a second reference member having a different diffusion characteristics than the reference member (see fig. 7-8; par. [0086], [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the imaging phantom of Rausch and Eberler to include additional reference member, as taught by Kimura, to enable the data correction processing to perform with high precision.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch), in view of Eberler et al. (US 2012/0040322) as applied to claim 1 above, and further in view of Horkay et al. (US 2012/0068699; hereinafter Horkay).
	Regarding claim 6, Rausch and Eberler disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state has a diffusion characteristic that is isotropic and anisotropic. 
	Horkay discloses a phantom for diffusion MRI imaging.  Horkay teaches a diffusion characteristic that is isotropic (see par. [0018]) and anisotropic (see par. [0122]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a diffusion characteristic that is isotropic and anisotropic in the invention of Rausch and Eberler, as taught by Horkay, to be able to measure isotropic diffusivity. 

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch), in view of Eberler et al. (US 2012/0040322) as applied to claim 8 above, and further in view of Breuer et al. (US 2010/0066372; hereinafter Breuer).
	Regarding claims 7 and 11, Rausch and Aberler discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state the reference is formed from a polymer fiber.  
	Horkay discloses a phantom for imaging.  Breuer teaches the reference is formed from a polymer fiber (see par. [0005], [0015]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the reference is formed from a polymer fiber in the invention of Rausch and Eberler, as taught by Breuer, to provide more resistant for the imaging phantom, and for its elasticity characteristic. 

Claims 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2011/0043206; hereinafter Kimura), in view of Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch), and in view of Eberler et al. (US2012/0040322; hereinafter Eberler).
Regarding claims 16 and 19, Kimura discloses MRI system.  Kimura shows obtaining diffusion-weighted images of a calibration phantom (see abstract), wherein the calibration phantom includes at least one reference member (see par. [0063]; determining diffusion values of the at least one reference member based on the diffusion-weighted images (see abstract; par. [0044], claim 1 and 4); and establishing a relationship between the determined diffusion values of the at least one reference member and modeled diffusion values of the at least one reference member (see abstract; par. [0044], claim 1 and 4; see fig. 10 and 14).
But, Kimura fails to explicitly state that the phantom is shaped as a human torso, the reference member including a plurality of microchannels, and wherein a diameter of the calibration phantom varies along a length of the phantom 
Rausch discloses an imaging phantom of the lumbar spinal cord.  Rausch shows an imaging phantom (see fig. 1 shows resulting phantom which roughly emulates the shape of a human torso with a long axis of the box corresponding to the spine model) comprising: a reference member (see “purpose/introduction” and “subjects and methods” on page 465), the reference member formed from a martial comprising a plurality of microchannel arranged longitudinally along at least a portion of the reference member (see “purpose/introduction” and “subjects and methods” on page 465), and wherein at least a portion of the housing is formed to emulate a shape of a human torso (see “purpose/introduction” on page 465 and “discussion/conclusion” on page 467).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the calibration phantom of Kimura to have the phantom is shaped as a human torso, the reference member including a plurality of microchannels, as taught by Rausch, to be able to implement a diffusion tensor imaging of the lumbar spinal cord, and to be able to analyze fibre structure of patients within lower back injuries. 
But, Kimura and Rausch fail to explicitly wherein a diameter of the housing varies along the long axis of the housing.
	Eberler discloses a phantom for MRI based imaging system.  Eberler teaches  wherein a diameter of the housing varies along the long axis of the housing (fig. 1, 3, 5, 7 show the phantom 1, and the figures show that phantom has a shape that will have a diameter of the housing varies along the long axis of the housing).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of having a diameter of the housing varies along the long axis of the housing in the invention of Kimura and Rausch, as taught by Eberler to provide a better imitation of the torso of the patient, and provide a phantom for detecting geometric distortions, even at high basic magnetic field strengths.

Regarding claim 17, Kimura, Rausch and Eberler disclose the invention substantially as described in the 103 rejection above, furthermore, Kimura shows comparing the determined diffusion values of the at least one reference member to the modeled diffusion values of the at least one reference member (see abstract; par. [0044], claim 1 and 4; see fig. 10 and 14); and determining a statistical relationship between the determined diffusion value the determined diffusion values of the at least one reference member to the modeled diffusion values of the at least one reference member (see abstract; par. [0044], claim 1 and 4; see fig. 10 and 14).
Regarding claim 18, Kimura, Rausch and Eberler disclose the invention substantially as described in the 103 rejection above, furthermore Kimura shows obtaining diffusion weighted images of a patient (see abstract); determine diffusion values of the patient based on the diffusion weighted images (see par. [0044], claim 1 and 4; see fig. 10 and 14); and adjusted the diffusion values of the patient based on the relationship between the determined diffusion values of the at least one reference member and the modeled diffusion values of the reference member (see par. [0044], claim 1 and 4; see fig. 10 and 14)).
	Regarding claim 21, Kimura, Rausch and Eberler disclose the invention substantially as described in the 103 rejection above, furthermore Kimura shows wherein the diffusion values are apparent diffusion coefficient values (see abstract). 

Response to Arguments
The previous claim objections have been withdrawn in view of Applicant’s amendments to the claims.
The previous claim rejection under 35 USC 112 (b) to claim 15 has been withdrawn in view of Applicant’s amendment to the claim. 
Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior office action of record for any teaching or matter specifically challenged in the argument.  The office has provided new prior art Eberler to teach  wherein a diameter of the housing varies along the long axis of the housing (fig. 1, 3, 5, 7 show the phantom 1, and the figures show that phantom has a shape that will have a diameter of the housing varies along the long axis of the housing)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fenn (US 5,810,888) discloses a phantom for human torso that is elliptical shape (see col. 8, lines 12-15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793